Citation Nr: 1640550	
Decision Date: 10/13/16    Archive Date: 10/27/16

DOCKET NO.  11-00 224	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, Alaska


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disability.

2.  Entitlement to service connection for a neck disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Odya-Weis, Associate Counsel





INTRODUCTION

The Veteran served on active duty from May 1967 to June 1968, September 1968 to September 1969, and April 1970 to December 1971, with confirmed service in the Republic of Vietnam and additional service in the Army National Guard until March 1986.  

This case is before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Phoenix, Arizona Regional Office (RO) of the Department of Veterans Affairs (VA).  The RO in Anchorage, Alaska is currently the Agency of Original Jurisdiction.

When this case was before the Board in June 2014, it was remanded for additional development and adjudicative action.  The case has since been returned to the Board for further appellate action.

The Board notes that in a May 2016 informal hearing presentation, The American Legion informed the Board that the organization was not representing the Veteran in this appeal.  The record shows that a valid VA Form 21-22 was executed by the Veteran and The American Legion in April 2015.  In a June 2016 letter, the Board informed the Veteran of his options to elect a new representative and that the Board would assume the Veteran wanted to continue recognizing The American Legion as his representative if there was no response within 30 days.  The Veteran did not respond.  Therefore, that Board proceeds with The American Legion as the Veteran's representative in this appeal.

The Board further notes that the remanded issue of entitlement to service connection for right ear hearing loss disability was resolved by an August 2016 rating decision granting the benefit sought.

The record before the Board consists solely of electronic records within Virtual VA and the Veterans Benefits Management System.


REMAND

Although the Board sincerely regrets the additional delay, another remand is required before the Board decides the Veteran's claims.  Review of the record reveals that further development is warranted to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. §§  5107(a), 5103A (West 2014); 38 C.F.R. § 3.159(c) (2016).

In a February 2013 VA Request for Information response, it was noted that a prior March 2010 response was furnished to the Phoenix RO and contained STRs.  The June 2014 Board remand directed the originating agency to contact the Phoenix RO to determine if any of the Veteran's STRs remained at the location.  Review of the record indicates that no action has been taken to determine whether any outstanding STRs are located at the Phoenix RO.  Therefore, the Board has determined that the originating agency did not substantially comply with the June 2014 remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

As the case must be remanded, the RO or the Appeals Management Center (AMC) should obtain and associate with the record all outstanding, pertinent VA records from March 2015 to the present.

Accordingly, this case is REMANDED to the RO or the AMC, in Washington, D.C., for the following actions:

1. The RO or the AMC should undertake appropriate development to obtain any outstanding, pertinent VA Medical Center treatment records for the time period from March 2015 to the present.

2. The RO or the AMC must contact the Phoenix RO, and any other appropriate agency, to obtain all available service treatment records pertinent to the Veteran's service.  Development to obtain the records should continue until the records are obtained or it is determined that further development would be futile.  If the records are not obtained, the efforts to obtain the records should be documented in the record.

3. The RO or the AMC should also undertake any other development it determines to be warranted.  In particular, it should consider whether a new VA examination and/or medical opinions are warranted in light of any evidence received pursuant to the above development.  

4. Then, the RO or the AMC should readjudicate the issues on appeal.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).


		(CONTINUED ON NEXT PAGE)

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




